Citation Nr: 0801537	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-17 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial compensable evaluation for 
right lower extremity radiculopathy, for the period from May 
31, 2005 to February 8, 2006.

3.  Entitlement to an evaluation in excess of 10 percent for 
right lower extremity radiculopathy, on and after February 8, 
2006.

4.  Entitlement to an initial compensable evaluation for left 
lower extremity radiculopathy, for the period from May 31, 
2005 to February 8, 2006.

5.  Entitlement to an evaluation in excess of 10 percent for 
left lower extremity radiculopathy, on and after February 8, 
2006. 




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from December 1965 
to December 1967.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  During the pendency of 
the veteran's appeal, the claims file was transferred to the 
Louisville, Kentucky RO.


FINDINGS OF FACT

1.  Lumbosacral strain is manifested by forward flexion 
between 50 and 90 degrees and no thoracolumbar ankylosis.

2.  From May 31, 2005 to February 8, 2006, right lower 
extremity radiculopathy was manifested by radiating pain.  

3.  On and after February 8, 2006, right lower extremity 
radiculopathy is manifested by an antalgic gait, radiating 
pain, shooting pain, paresthesias, numbness, muscle spasms, 
and a decreased sensory examination.

4.  From May 31, 2005 to February 8, 2006, left lower 
extremity radiculopathy was manifested by radiating pain.

5.  On and after February 8, 2006, left lower extremity 
radiculopathy is manifested by an antalgic gait, radiating 
pain, shooting pain, paresthesias, and numbness.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a lumbosacral strain have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2007).

2.  The criteria for a 10 percent initial evaluation for 
right lower extremity radiculopathy, for the period from May 
31, 2006 to February 8, 2006, have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2007).

3.  The criteria for a 40 percent evaluation for right lower 
extremity radiculopathy, on and after February 8, 2006, have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8799-8720 (2007).

4.  The criteria for a 10 percent initial evaluation for left 
lower extremity radiculopathy, for the period from May 31, 
2006 to February 8, 2006, have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2007).

5.  The criteria for a 20 percent evaluation for left lower 
extremity radiculopathy, on and after February 8, 2006, have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8799-8720 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased evaluations for lumbosacral strain and bilateral 
lower extremity radiculopathy, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to a June 2007 re-adjudication of the 
veteran's claims, an April 2007 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The letter also requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  The veteran's service medical records, VA 
medical treatment records, VA examination reports, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Lumbosacral strain

By a February 1968 rating decision, the RO granted service 
connection for a lumbosacral strain and assigned a 20 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5295-
5294, effective December 2, 1967.  In April 2004, the veteran 
filed a claim for entitlement to an increased evaluation.  By 
a September 2004 rating decision, the RO continued the 20 
percent evaluation under Diagnostic Code 5237.  In October 
2004, the veteran filed a notice of disagreement regarding 
the evaluation.  The RO issued a statement of the case (SOC) 
in May 2005.  The veteran filed a substantive appeal in May 
2005.  In September 2005 and June 2007 supplemental SOCs, the 
RO continued the 20 percent evaluation.

In a February 2004 VA medical record, the veteran reported 
low back pain.  Examination showed normal gait, 5/5 strength 
of the lower extremities.  

In a June 2004 private medical record, the examiner noted 
that the veteran had recurrent low back pain that was 
worsening.  The physician indicated that the veteran was 
having difficulty performing the activities of daily living.  
In another June 2004 private record, the veteran reported low 
back pain.


In a July 2004 lay statement, the veteran's wife stated that 
it was almost impossible for the veteran to work in the yard.  
She stated that he recently missed a week of work due to 
trying to help her in the yard and that sometimes she has to 
help him put on his socks.  In a July 2004 letter, the 
veteran's supervisor stated that the veteran had missed 
considerable scheduled work time due to medical problems and 
that modifications of job duties had been made from time to 
time to accommodate his restrictions.  The supervisor noted 
that the frequency of the veteran's unscheduled absences had 
increased in recent months.  

A July 2004 VA spine examination was conducted.  The veteran 
reported low back pain with intermittent spasms but no 
history of radicular symptoms.  He stated that he ambulated 
independently without a walker or cane, missed approximately 
7 to 10 days of work per year, and took muscle relaxers.  
Upon examination, there was tenderness of the lumbosacral 
paraspinal muscles but no spasms.  Forward flexion was to 70 
degrees, extension was to 10 degrees, lateral rotation was to 
20 degrees, and lateral flexion was to 20 degrees.  There 
were symmetrical deep tendon reflexes, good bulk of muscles 
with no fasciculations or atrophy, preserved ankle reflexes, 
and a stable gait.  There was no evidence of fatigability or 
incoordination.  The impression was chronic lumbosacral 
strain with frequency of exacerbations.  

A July 2004 private radiology report impression was lumbar 
spine degenerative changes.  An August 2005 private medical 
record noted chronic degenerative disc disease with severe 
lower extremity pain.  A lumbar spine magnetic resonance 
imaging (MRI) examination impression was multilevel 
degenerative disc disease with posterior facet arthropathy 
resulting in right L4-5 and bilateral L5-S1 foraminal 
narrowing.  

An August 2005 VA spine examination was conducted.  The 
veteran reported low back pain and spasms.  The veteran 
reported that he was currently working full time as a letter 
carrier.  Upon examination, there was a normal gait without 
assistance.  There was no paraspinal lumbar muscle discomfort 
to palpation.  Forward flexion was to 60 degrees, extension 
was to 10 degrees, bilateral lateral rotation was to 30 
degrees, left lateral flexion was to 10 degrees, and right 
lateral flexion was to 15 degrees.  There was pain at the end 
of each range of motion and increased pain with repetitive 
movement, but no additional limitation of motion, fatigue, 
weakness, or lack of endurance following repetition.  The 
veteran was able to go from sitting to standing and standing 
to lying without overt problem or difficulty.  There was 
complaint of low back pain, but no leg pain, with straight 
leg raising.  The impression was degenerative joint disease 
of the lumbar spine.  

A January 2006 VA spine examination was conducted.  The 
veteran reported back muscle tightness, stiffness, and 
spasms.  There was no history of weakness.  He reported no 
physical restrictions on how far he could walk although he 
had recently changed his letter carrier route to include less 
walking.  Otherwise he ambulated independently and without 
restrictions, or a cane, crutch, or back brace.  He had 
missed approximately 10 days of work in the last year due to 
back flare-ups.  The veteran reported that he was independent 
in his activities of daily living even during flare-ups.  He 
took Vicodin during flare-ups.  Upon examination, there was 
tenderness and spasms of the lumbar spine paravertebral 
muscles.  There was flexion to 50 degrees, extension to 20 
degrees, lateral rotation to 10 degrees, and lateral flexion 
to 15 degrees, all limited by pain.  With repetitive use, 
there was additional loss of range of motion due to pain, 
fatigue or weakness, but not incoordination.  There was no 
lumbar spine instability or evidence of fatigability or 
incoordination.  There was stable gait and 5/5 motor 
strength.  The impression was chronic lower back 
sprain/strain.  

In a February 2006 VA medical record, the veteran reported 
low back pain.  

In a March 2006 private medical record, the assessment was 
low back pain.  Flexion was to 90 degrees, extension was to 
15 degrees, and bilateral rotation was to 20 degrees.  

At the November 2006 RO hearing, the veteran testified that 
he could not do bending, heavy lifting, or driving for any 
length of time.  He had had to change his mail route so that 
he did less walking, but was currently retired.  He had been 
prescribed pain medication.  The veteran stated that he did 
not use a back brace, but used a heating pad, ice packs, and 
ointments.  The pain affected his sleep.  He also reported 
that his back pain was causing bladder problems because he 
had to use the restroom a lot.  The veteran's wife testified 
that the veteran could not help carry in the groceries, could 
not vacuum, and that his back pain and limitations had 
worsened in the past few years.  

In an April 2007 lay statement, the veteran reported low back 
pain.  He stated when he stood up from a sitting position he 
had low back pain and could not walk without limping for 
several minutes.  He could not sit or drive for any length of 
time without having to get up and move around.  

A May 2007 VA spine and peripheral nerves examination was 
conducted.  The veteran reported almost constant, chronic 
dull pain of the low back, worse when bending, lifting, 
walking, and standing.  He averaged 10 days per year where 
the back flare-ups were bad enough for him to take a day off 
work or be housebound for at least a day.  He reported the 
flare-ups lasted from hours to about a day.  Relief came only 
with rest and aspirin.  He did not use a walker or cane and 
was able to walk 1/4 mile.  He reported that he had not been 
hospitalized for back pain and had no history of urinary 
incontinence, urinary urgency, or fecal incontinence.  Upon 
examination, there was flexion to 75 degrees, extension to 20 
degrees, bilateral lateral flexion to 20 degrees, and 
bilateral lateral rotation to 20 degrees, all with pain.  In 
each range of motion, there was pain on repetition but no 
additional loss of motion.  There was normal muscle tone and 
no muscle atrophy, tremors, tics, or abnormal movements.  The 
veteran refused a rectal examination.  There was normal 
posture and antalgic gait.  There was no gibbus, kyphosis, 
list, scoliosis, or reverse lordosis, but here was lumbar 
flattening and lumbar lordosis.  There was no thoracolumbar 
spine ankylosis.  There was positive bilateral Lasegue's sign 
and negative Waddell symptoms.  The diagnosis was chronic 
degenerative joint and disk disease of the lumbar spine.  The 
effects were mild regarding bathing, dressing, toileting, and 
grooming, moderate regarding chores, shopping, recreation, 
and traveling, and prevented exercise and sports.  

At the October 2007 Board hearing, the veteran testified that 
his back caused bowel problems.  He stated that he found it 
difficult to sit, sleep, drive in a car, and walk up or down 
stairs.  He stated that upon flareups, he took medication and 
soaked in a warm tub.  He reported that he retired in 
September 2006.  


Under the rating criteria for lumbar spine disabilities, a 
100 percent evaluation is assigned for unfavorable ankylosis 
of the entire spine; a 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine; and 
a 40 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
(2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see 38 C.F.R. § 4.71a, Plate V (2007).

Under the rating criteria for intervertebral disc syndrome, a 
40 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, and a 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243, Note (1).

Also under the rating criteria for spine disabilities, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, General Rating Formula, Note (1).  

The veteran's 20 percent evaluation for lumbosacral strain 
contemplates forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The 
objective evidence of record indicates lumbar forward flexion 
to 50, 60, 70, 75, and 90 degrees and no thoracolumbar 
ankylosis.  Thus, the evidence of record does not demonstrate 
a 40 or 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237, General Rating Formula.  Accordingly, an 
evaluation in excess of 20 percent for lumbosacral strain is 
not warranted.

Additionally, an evaluation in excess of 20 percent under the 
diagnostic code for intervertebral disc syndrome is not 
warranted because bedrest prescribed by a physician has not 
bee shown by the medical evidence of record.  Accordingly, 
the record does not demonstrate any incapacitating episodes 
for VA purposes.  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
Note (1); see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board has also considered an increased evaluation under 
Diagnostic Code 5242, for degenerative arthritis, which is 
rated under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (2007).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  
But as noted above, an increased evaluation is not warranted 
based on limitation of motion.  38 C.F.R. § 4.71a, General 
Rating Formula.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2007), 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  The veteran 
reported constant low back pain and muscle spasms.  The 
veteran and his wife testified that he could no longer work 
in the yard or do a lot of bending, heavy lifting, driving, 
or sitting for any length of time.  The back pain also caused 
sleep difficulties.  When he stood up from a sitting position 
he limped for a few minutes and it was impossible to stand up 
from a kneeling position.  He also reported that he had about 
10 flare-ups per year that required him to miss work or be 
housebound.  But the veteran ambulated independently without 
a walker, cane, or brace and was independent in his 
activities of daily living, even during flare-ups.  The 
objective medical evidence of record found that repetitive 
movement caused increased pain, but no additional limitation 
of motion, fatigability, weakness, lack of endurance, or 
incoordination.  There was good muscle strength, no muscle 
atrophy, symmetrical reflexes, and a stable, but antalgic, 
gait.  The lumbosacral strain caused mild effects regarding 
bathing, dressing, toileting, and grooming, moderate effects 
regarding chores, shopping, recreation, and traveling, and 
prevented exercise and sports.  Although there is increased 
pain with movement, the veteran is not entitled to an 
increased evaluation based on these provisions because the 
evidence of record shows no additional functional impairment, 
fatigability, incoordination, weakness, or pain beyond that 
already contemplated within a 20 percent evaluation.  
38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206.

Right and left lower extremity radiculopathy

In May 2005, the veteran filed a claim for entitlement to 
service connection for bilateral lower extremity 
radiculopathy as secondary to service-connected lumbosacral 
strain.  By a March 2006 rating decision, the RO granted 
service connection and assigned noncompensable evaluations to 
right and left lower extremity radiculopathy, under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520, effective May 31, 2005.  In 
April 2006, the veteran filed a notice of disagreement 
regarding the evaluations.  In an October 2006 SOC, the RO 
continued the evaluations.  The veteran filed a substantive 
appeal in October 2006.  In a June 2007 rating decision and 
supplemental SOC, the RO assigned 10 percent evaluations 
under Diagnostic Code 8799-8720, effective February 8, 2006.

In a May 2003 private medical record, the diagnosis was right 
greater than left radiculopathy.  

In a February 2004 VA medical record, there was normal gait, 
normal sensation, 5/5 strength of the lower extremities, and 
2+ reflexes of the lower extremities.  

In his May 2005 claim, the veteran asserted that the pain in 
his legs caused him to miss work and made him unable to walk 
his letter carrier route for long periods of time.  In an 
August 2005 lay statement, the veteran stated that he had 
extreme pain in his lower back, legs, and feet.  

An August 2005 private medical record found chronic 
degenerative disc disease with severe lower extremity pain.  
A lumbar spine MRI impression was multilevel degenerative 
disc disease with posterior facet arthropathy resulting in 
right L4-5 and bilateral L5-S1 foraminal narrowing.  In 
another August 2005 private medical record, the veteran 
reported left leg pain.  

An August 2005 VA spine examination was conducted.  The 
veteran reported low back pain, with pain shooting down the 
bilateral extremities which caused limping.  He also reported 
a needle sensation radiating down the posterolateral space of 
the right lower extremity to the level of the ankle.  The 
pains were precipitated by standing for 2 to 3 hours or 
sitting for approximately 30 minutes and lasted about 15 to 
20 minutes.  The veteran reported that he worked as a letter 
carrier.  Upon examination, there was normal gait without 
assistance.  The veteran was able to go from sitting to 
standing and standing to lying without overt problem or 
difficulty.  There was complaint of low back pain, but no leg 
pain, with straight leg raising of the bilateral legs.  There 
were 3+ knee reflexes, present with reinforcement ankle 
jerks, and no sensory impairment in either leg.  The 
impression was lumbar spine degenerative joint disease with 
radiculopathy.  

A January 2006 VA spine examination was conducted.  The 
veteran reported that his back pain radiated down the back of 
the leg, right greater than left.  He reported a tingling 
sensation down to both feet with no weakness.  The veteran 
reported no physical restrictions on how far he could walk, 
although he had changed his letter carrier route to require 
less walking.  Otherwise he ambulated independently, without 
restrictions and without a cane, crutch, or back brace.  The 
veteran reported that he had missed approximately 10 days of 
work in the last year due to back flare-ups.  He reported 
that his activities of daily living were independent even 
during flare-ups.  He takes Vicodin during flare-ups.  Upon 
examination, there was a normal sensory examination.  There 
were symmetrical deep tendon reflexes, a stable gait, and 5/5 
motor strength.  The impression was chronic lower back 
sprain/strain with radicular pain/sensation down the lower 
extremities.  

In a February 2006 VA medical record, the veteran reported 
constant sharp tingling pain.

In an October 2006 private medical record, a physician stated 
that the he had been the veteran's doctor for 30 years.  The 
physician stated that the veteran had severe intractable pain 
of the lower extremities due to his back injury.  The 
condition was steadily deteriorating and the veteran was 
currently disabled.

At the November 2006 RO hearing, the veteran testified that 
he could not do bending, heavy lifting, or driving for any 
length of time.  He had to change his letter carrier route so 
that he did less walking and his left leg pain was almost 
constant.  The pain affected his sleep.  The veteran reported 
that he was currently retired.  

In an April 2007 lay statement, the veteran reported right 
side muscle spasm in the upper buttocks, legs, and feet; 
bilateral leg pain, to include charley horses and pain in the 
calves and thighs; and pain in the left side of the lower 
left leg.  He could not sit or drive for any length of time 
without having to get up and move around.  He had trouble 
walking up and down stairs or on an incline because it caused 
knee and thighs pain.  It was almost impossible to stand up 
from a kneeling position.  

A May 2007 VA spine and peripheral nerves examination was 
conducted.  The veteran reported sharp intense shooting pains 
from the back into both hips and intermittent numbness and 
tingling in both legs.  The radiation was worse upon bending, 
lifting, walking, and standing.  He averaged 10 days per year 
where flare-ups caused him to take a day off work or be 
housebound for at least 1 day.  The veteran reported the 
flare-ups lasted from a few hours to about 1 day.  The 
tingling and numbness was only relieved by rest.  The veteran 
did not use a walker or cane and was able to walk 1/4 mile.  
The radiation of pain into the hip and the tingling and 
numbness of the thighs and lower legs was more frequent, 
lasted longer, and was more intense.  Upon examination, there 
were no motor function deficits of the bilateral lower 
extremities.  There was right lower extremity decreased 
touch, vibratory, and pain sense, but normal position sense.  
There was left lower extremity normal vibration, pain, light 
touch, and position sense.  There were 2+ bilateral knee 
reflexes, 2+ bilateral ankle reflexes, and normal bilateral 
plantar flexion.  There was normal muscle tone and no muscle 
atrophy, tremors, tic, or abnormal movements.  There was 
normal posture and antalgic gait.  There was 5/5 motor 
strength of hip flexion and extension, knee extension, ankle 
dorsiflexion, ankle plantar flexion, and great toe extension.  
There was no abnormal sensation of the lower extremities.  
There was positive bilateral Lasegue's sign and negative 
Waddell symptoms.  The diagnosis was chronic degenerative 
joint and disk disease of the lumbar spine with sensory 
radiculopathy, to include pain, numbness, and paresthesias, 
but no leg or foot weakness, falls, or unsteadiness.  There 
was neuralgia but no paralysis or neuritis.  

At the October 2007 Board hearing, the veteran testified that 
in the past few years his legs had worsened.  He stated that 
upon flare-ups, he took medication and soaked in a warm tub.  
He reported that he retired in September 2006.

May 31, 2005 to February 8, 2006

Diagnostic Code 8520 provides that a 10 percent rating is 
assigned for mild incomplete paralysis, a 20 percent rating 
is assigned for moderate incomplete paralysis, a 40 percent 
evaluation is assigned for moderately severe incomplete 
paralysis, and a 60 percent evaluation is assigned for severe 
incomplete paralysis of the sciatic nerve, and an 80 percent 
evaluation is assigned for complete paralysis of the sciatic 
nerve produces the foot dangling and dropping, with no active 
movement possible of muscles below the knee, flexion of the 
knee is either lost or very weakened.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis for a 
particular nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

The veteran's noncompensable evaluation for this time period 
contemplates that not even mild incomplete paralysis of the 
sciatic nerve is shown.  38 C.F.R. § 4.124a, Diagnostic Code 
8520; 38 C.F.R. § 4.31 (2007) (where the Schedule does not 
provide for a noncompensable evaluation, a noncompensable 
evaluation will be assigned when the required symptomatology 
for a compensable evaluation is not shown).  The objective 
medical evidence indicates currently diagnosed right and left 
leg radiculopathy, normal gait, normal sensation, normal 
reflexes, and good strength.  The subjective evidence 
indicated that the veteran had extreme pain of the bilateral 
legs and feet and radiating pain down the bilateral legs to 
the ankle level.  Pain was precipitated by standing for 2 to 
3 hours or sitting for about 30 minutes.  The veteran also 
reported that he had to change his letter carrier route to 
include less walking due to his constant leg pain.  The Board 
thus finds that this disability picture more closely 
approximates mild incomplete paralysis of the bilateral lower 
extremities rather than no symptomatology shown.  38 C.F.R. § 
4.7 (2007) (where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating).  
Accordingly, 10 percent initial evaluations are warranted for 
right and left lower extremity radiculopathy.

20 percent initial evaluations, however, are not warranted, 
because the veteran's symptomatology does not rise to the 
level of moderate incomplete paralysis due to objective 
medical evidence of normal sensory examination, normal 
reflexes, and normal gait.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.

On and after February 8, 2006

The veteran's current 10 percent evaluations for right and 
left lower extremity radiculopathy contemplate sciatic nerve 
neuralgia manifested by mild incomplete paralysis.  38 C.F.R. 
§ 8799-8720.  The veteran's lower extremity radiculopathy is 
rated analogously to neuralgia of the sciatic nerve.  See 38 
C.F.R. § 4.20 (2007) (an unlisted condition may be rated 
under a closely related disease or injury in which the 
functions affected, anatomical localization, and 
symptomatology are closely analogous); see also 38 C.F.R. § 
4.27 (2007) (unlisted disabilities rated by analogy are coded 
first by the numbers of the most closely related body part 
and then "99").


Diagnostic Code 8720 provides that a 20 percent rating is 
assigned for moderate incomplete paralysis, a 40 percent 
evaluation is assigned for moderately severe incomplete 
paralysis, a 60 percent evaluation is assigned for severe 
incomplete paralysis, and an 80 percent evaluation is 
assigned for complete paralysis which produces the foot 
dangling and dropping, with no active movement possible of 
muscles below the knee, and flexion of the knee is either 
lost or very weakened.  38 C.F.R. § 4.124a, Diagnostic Code 
8720.  As noted above, the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis for a 
particular nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

The veteran's long-time physician noted severe intractable 
lower extremity pain.  The veteran reported constant 
bilateral leg pain, sharp intense shooting pains from the 
back into both hips, and intermittent numbness and tingling 
in both legs.  The radiating pain was worse upon bending, 
lifting, walking, and standing.  The veteran reported right-
sided muscle spasms in his buttocks, leg, and foot, left-
sided leg pain, and charley horses of the bilateral legs.  He 
could not do much bending, heavy lifting, or driving.  He 
found it difficult to sleep, sit, walk up and down stairs, or 
walk on an incline due to lower extremity pain.  The 
objective medical evidence of record showed decreased touch, 
vibratory, and pain sense of the right lower extremity, but 
normal vibration, pain, light touch, and position sense of 
the left lower extremity.  There were normal reflexes and no 
muscle atrophy.  There was evidence of sensory radiculopathy, 
to include pain, numbness, and paresthesias, but no leg or 
foot weakness, falls, or unsteadiness.  The October 2007 VA 
examiner diagnosed neuralgia.  

With respect to the right lower extremity, the Board finds 
that a 40 percent evaluation is warranted on and after 
February 8, 2006.  The evidence most closely approximates 
moderately severe incomplete paralysis of the sciatic nerve, 
due to objective evidence of shooting pain, radiating pain, 
muscle spasms, numbness, paresthesias, antalgic gait, and 
decreased touch, vibratory, and pain sense.  But a 60 percent 
evaluation manifested by severe incomplete paralysis is not 
demonstrated because the evidence of record also showed 
normal reflexes, no leg or foot weakness, and good muscle 
strength.  38 C.F.R. § 4.124a, Diagnostic Code 8720; see also 
38 C.F.R. § 4.7.  

With respect to the left lower extremity, the Board finds 
that a 20 percent evaluation is warranted on and after 
February 8, 2006.  The evidence most closely approximates 
moderate incomplete paralysis of the sciatic nerve, due to 
objective evidence of shooting pain, radiating pain, 
numbness, paresthesias, and an antalgic gait.  But a 40 
percent evaluation manifested by moderately severe incomplete 
paralysis is not demonstrated because the evidence of record 
also showed normal sensory examination, normal reflexes, 
normal light touch, normal position sense, no leg or foot 
weakness, and good muscle strength.  38 C.F.R. § 4.124a, 
Diagnostic Code 8720.  

The Board has also considered the issue of whether the 
veteran's lumbosacral strain and bilateral lower extremity 
radiculopathy present an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extraschedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the evidence does not show that 
the disabilities interfered markedly with employment beyond 
that contemplated in the assigned rating, nor did they 
warrant frequent periods of hospitalization, or otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of any additional factors, the 
RO's failure to consider referral of this issue for 
consideration, or failure to document its consideration, of 
an extraschedular rating did not prejudice the veteran.

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of those assigned by 
this decision for the disabilities at issue at any time 
during the period pertinent to this appeal.  38 U.S.C.A. 5110 
(West 2002); see also Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for lumbosacral strain is denied.

An initial 10 percent evaluation for right lower extremity 
radiculopathy, for the period from May 31, 2005 to February 
8, 2006, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

A 40 percent evaluation for right lower extremity 
radiculopathy, on and after February 8, 2006, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 

An initial 10 percent evaluation for left lower extremity 
radiculopathy, for the period from May 31, 2005 to February 
8, 2006, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

A 20 percent evaluation for left lower extremity 
radiculopathy, on and after February 8, 2006, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


